Citation Nr: 0205495	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.)

(The claim of whether clear and unmistakable error was 
committed in an October 1948 Board of Veterans' Appeals' 
decision will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1918 to March 
1919.  He married the appellant in June 1924, and died in 
December 1947.  The appellant is the veteran's surviving 
spouse.  

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which declined to 
find that new and material evidence had been submitted to 
reopen the previously denied claim for entitlement to service 
connection for the cause of the veteran's death. 

In October 2000, the appellant's representative submitted a 
request to have the Board's October 1948 decision denying 
service connection for the cause of the veteran's death 
reversed or revised on the basis of clear and unmistakable 
error.  The Board will address that request in a separate 
decision.

In view of this decision reopening the claim of entitlement 
to service connection for the cause of the veteran's death, 
the Board is undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3099, 3014 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision on this issue.


FINDINGS OF FACT

1.  In an October 1948 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the Board's October 1948 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The Board's October 1948 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.302, 20.1100 (2001).

2.  The evidence submitted subsequent to the October 1948 
Board decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
her request to reopen the claim of service connection for 
the cause of the veteran's death as well as its duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the appellant and 
her representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim currently on appeal.  The appellant was also given 
the opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of her 
claim.

Background

The veteran served honorably during World War I and sustained 
a gunshot wound to the head.  Following discharge in March 
1919, the veteran was granted service connection for 
psychoneurosis due to a gunshot wound to the head, alcoholism 
secondary to psychoneurosis, and for a healed scar on the 
skull as a result of the gunshot wound to the head.  The 
veteran died on December [redacted], 1947.  His death certificate 
shows the principal cause of death as coronary thrombosis 
with no contributing causes noted.

In January 1948, the appellant filed an application for 
pension or compensation widow's benefits, asserting that the 
veteran's death was a result of his gunshot wound to the 
head.  Along with that application, the appellant submitted a 
letter from the veteran's treating physician and a letter 
from the physician who signed the veteran's death 
certificate.  The veteran's treating physician opined that 
the veteran's coronary thrombosis was, "the result of the 
prolonged severe strain of [the veteran's] neurosis, which I 
feel was the result of the wound received while in action."  
The physician who examined the veteran upon his death and 
signed the death certificate opined that the veteran's 
coronary thrombosis was, "possibly caused or aggravated by 
his nervous condition."

Based on the evidence as outlined above, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board.  In October 
1948, the Board denied service connection for the cause of 
the veteran's death, stating that coronary thrombosis was not 
shown in service or at discharge and that there was no 
evidence of a cardiovascular disease within one year of the 
veteran's discharge from service.  The Board also found that 
the veteran's service-connected disabilities were not shown 
to be contributing factors in his cause of death.

In August 1999, the appellant requested that the claim of 
service connection for the cause of the veteran's death be 
reopened as she believed that the veteran died as a result of 
his head injury.  She submitted statements from two of her 
sons averring that the veteran died as a direct result of his 
head injury and not as a result of coronary thrombosis as 
stated on the death certificate; that the death certificate 
was inaccurate.  The appellant also submitted evidence of the 
veteran's family's longevity and treatment records from 
January and February 1947 showing diagnoses of alcoholism, 
pneumonia, and chronic bronchitis.

In March 2000, the appellant and one of her sons appeared 
before an RO Hearing Officer and testified that they believed 
the veteran died as a result of encephalopathy caused by his 
in-service head injury.  They stated that the veteran had 
complaints of a headache on the day of his death and that he 
had never experienced any heart problems or chest pains.  The 
appellant also testified that the physician who examined the 
veteran upon his death indicated that he was not sure of the 
cause of death.

Subsequent to the above-described hearing, the appellant 
submitted medical literature regarding encephalopathy.  She 
stated, however, that she was unable to obtain a medical 
opinion reflecting that the cause of her husband's death was 
encephalopathy.  In February 2002, the appellant's 
representative submitted an independent medical opinion 
rendered by a neuro-radiologist who reported that he had 
reviewed the veteran's claims folder and believed that the 
chronic neurologic conditions caused by the veteran's head 
injury made the veteran unable to exercise in order to 
maintain cardiovascular fitness, thus causing the veteran to 
develop hypertension.  And, as a result, it was likely that 
the veteran's hypertension caused coronary arteriosclerosis, 
which in turn likely caused the coronary thrombosis that 
killed him.  Consequently, the neuro-radiologist opined that 
the veteran's demise was the result of his service-connected 
injury.

Analysis

In October 1948, there was no court to which the appellant 
could have appealed the Board's decision.  Accordingly, the 
October 1948 decision became final.  See 38 U.S.C.A. §§ 7103, 
7104(a), 7251; 38 C.F.R. §§ 20.302, 20.1100.  If new and 
material evidence is presented or secured with regard to a 
claim that has been disallowed, however, the Secretary may 
reopen said claim and review the former disposition.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
to determine whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended only to ensure that the Board has all 
potentially relevant evidence before it.  See Hodge at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. 
at 52274 (1990)).  The credibility of the new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

Considering the evidence as outlined above, the Board finds 
that the evidence submitted since the October 1948 Board 
decision is both new and material.  Although the contentions 
of the appellant regarding encephalopathy are speculative and 
unsupported by medical evidence specific to the veteran's 
medical history, the recent medical opinion, when presumed to 
be credible pursuant to Justus, supra, links the veteran's 
cause of death to his in-service head injury.  Thus, the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.

The Board must now consider the claim for service connection 
on the merits.  The evidence of record clearly shows that the 
cause of the veteran's death may have been linked in some 
very remote way to his service-connected injury, however, the 
medical evidence does not show that it is at least as likely 
as not that the veteran died as a result of his service-
connected disabilities.  As such, the Board finds that 
additional evidence is required in order to render a decision 
on this matter and is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide appropriate notice to the appellant as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice received 
by the appellant, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection for 
the cause of the veteran's death.

ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened.  To this extent, the appeal is granted.



		
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

